            Case 5:19-cv-03511-JFL Document 28 Filed 06/08/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MICHELLE TEREFENKO,                       :
          Plaintiff,                      :
                                          :
            v.                            :                   No. 5:19-cv-03511
                                          :
ANDREW M. SAUL, COMMISSIONER              :
OF SOCIAL SECURITY ADMINISTRATION,        :
            Defendant.                     :
__________________________________________

                                            ORDER
         AND NOW, this 8th day of June, 2020, upon consideration of Plaintiff’s Complaint,
ECF No. 2; Defendant’s Answer, ECF No. 9; the Administrative Record, ECF No. 10; Plaintiff’s
Brief and Statement of Issues in Support of Request for Review, ECF No. 11; Defendant’s
Response to Request for Review, ECF No. 12; Plaintiff’s Reply, ECF No. 13; the Report and
Recommendation (“R&R”) of United States Magistrate Judge Henry S. Perkin recommending
that, consistent with the Third Circuit Court of Appeal’s decision in Cirko ex rel. Cirko v.
Comm’r of Soc. Sec., Nos. 19-1772, 19-1773, 2020 U.S. App. LEXIS 2055, at *1 (3d Cir. Jan.
23, 2020), the case be remanded for a new administrative hearing before a constitutionally
appointed administrative law judge, ECF No. 15; Defendant’s objections to the R&R, preserving
its arguments while appellate review of Cirko was pending, ECF No. 23; Plaintiff’s Response in
opposition to the objections, ECF No. 24; Defendant’s status report stating that appellate review
of Cirko has concluded and that it “does not contend Cirko does not apply to this case,” ECF No.
25; and Defendant’s motion to withdraw its objections, ECF No. 27; IT IS ORDERED THAT:
       1.      The Report and Recommendation, ECF No. 15, is APPROVED and
ADOPTED. 1


1
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the
United States Court of Appeals for the Third Circuit has held that it is better practice to afford
some level of review to dispositive legal issues raised by the report. See Henderson v. Carlson,
812 F.2d 874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are
filed, the district court need only review the record for plain error or manifest injustice.” Harper
                                                 1
                                              060520
            Case 5:19-cv-03511-JFL Document 28 Filed 06/08/20 Page 2 of 2




       2.      Plaintiff’s Request for Review, ECF No. 11, is GRANTED, and the decision of
the Commissioner of the Social Security Administration is REVERSED to the extent that the
matter is REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for
further proceedings consistent with the Report and Recommendation.
       3.      Defendant’s motion to withdraw its objections, ECF No. 27, is GRANTED.
       4.      This case is CLOSED.


                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr._____________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




v. Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See
also Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016)
(holding that even when objections are filed, district courts “are not required to make any
separate findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo
under 28 U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998)
(explaining that in the absence of a timely objection, the court should review the magistrate
judge’s report and recommendation for clear error). “A ‘plain’ error is one that is ‘clear’ or
‘obvious.’” Gov’t of the V.I. v. Lewis, 620 F.3d 359, 364 (3d Cir. 2010). The district court may
accept, reject, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. § 636(b)(1)(C).
        The Court does not find any plain error in the Magistrate Judge’s proposed factual
findings or legal conclusions.
                                                   2
                                               060520
